UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6896



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


J. W. DUNLAP,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-85-3, CR-85-7, CR-85-8, CR-85-9, CR-85-10)


Submitted:   November 5, 1998          Decided:     November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. W. Dunlap, Appellant Pro Se. Harry Thomas Church, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order responding to the

request of the Warden of the United States Penitentiary in Terre

Haute, Indiana, and stating that Appellant’s fines and restitution

stemming from his criminal conviction were due immediately. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Dunlap, Nos. CR-85-3; CR-85-7; CR-

85-8; CR-85-9; CR-85-10 (W.D.N.C. June 2, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2